DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on July 08, 2022 has been considered and entered. 
Accordingly, claims 1-3, and 5-9 are pending in this application. Claims 1-3, and 5-8 are currently amended; claim 9 is original.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the data comparison operation comprising 3 sets of data memories consisting of 1 row, 1 column, and additional 1 page, the 3 sets of data memories capable of storing n, m, and o data items, in the 1 row, the 1 column, and the additional page, respectively, and n + m + o data items in total; and n x m x o computing units at cross points of data lines wired in net-like manner from the 3 sets of data memories in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
A. reference character 143 in Fig. 5
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
A. In paragraph [0020] line 4, “the matrix trandformation circuits” should read “the matrix transformation circuits” instead.
Appropriate correction is required.
Claim Objections
Claims 6 and 8 objected to because of the following:
A. In claim 6 line 4, “the data items” should read “the n and m data items” instead.
B. In claim 6 line 4, “the matrix trandformation circuits” should read “the matrix transformation circuits” instead.
C. In claim 6 line 4, examiner suggest reciting what “them” refers to such as replacing “them” with “the n and m data items” instead for better clarity.
D. In claim 8 lines 2-3, “consisting of 1 row, 1 column” should read “consisting of the 1 row, the 1 column” instead.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the data comparison operation processor being configured to perform operations comprising: (i) sending in parallel the respective data items, consisting of the n data items from the 1 row and the m data items from the 1 column, to the data lines wired in net-like manner from the 2 sets of data memories of the 1 row and the 1 column, and (ii) causing the n x m computing units to read the data items sent from the 1 row and the 1 column exhaustively and combinatorially, to perform parallel comparison operations on the n and m data items exhaustively and combinatorially, and to output results of the comparison operations”. These limitations are unclear because they merely state functions (that the data comparison processor must somehow be configured to perform operations comprising: (i) sending in parallel the respective data items, consisting of the n data items from the 1 row and the m data items from the 1 column, to the data lines wired in net-like manner from the 2 sets of data memories of the 1 row and the 1 column, and (ii) causing the n x m computing units to read the data items sent from the 1 row and the 1 column exhaustively and combinatorially, to perform parallel comparison operations on the n and m data items exhaustively and combinatorially, and to output results of the comparison operations) that are not performed by any structure recited in the claim. It is unclear whether the recited functions follow from the structure recited in the claim, i.e., the 2 sets of data memories, and the n x m computing units, so it is unclear whether the recited functions require some other structure or is simply a result of operating the system in a certain manner. 
Furthermore, the phrase “being configured” creates confusion as to whether applicant is claiming the act/process of configuring or the actual configuration of the data comparison operation processor. Examiner suggests reciting “configured to” instead of “being configured” instead. For purposes of examination, this is interpreted as configured to. Claims 2-3 and 5-9 inherit the same deficiency as claim 1 by reason of dependence.
Claim 6 recites “using the matrix transformation circuits” in line 4. The claim recites two matrix transformation circuits. It is unclear whether the matrix transformation circuits refer to the two matrix transformation circuits or one of the two matrix transformation circuits. For purposes of examination, this is interpreted as the two matrix transformation circuits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (NPL – “Accelerating Intersection Computation in Frequent Itemset Mining with FPGA”), hereinafter Shi.
Regarding claim 1, Shi teaches a data comparison operation processor, comprising 2 sets of data memories consisting of 1 row and 1 column, the 2 sets of data memories capable of storing n and m data items respectively, and n + m data items in total; and n x m computing units at cross points of data lines wired in net-like manner from the 2 sets of data memories (Shi Figs. 2 and 7, page 4 algorithm 3 and page 4 right col last paragraph; data comparison operation processor – circuits inside the LX240T; 2 sets of data memories consisting of 1 row and 1 column – register group on the top of the CPs consisting of 1 row and register group on the left of the CPs consisting of 1 column; n and m data items – data elements of vector A and Vector B; n x m computing units – CPs),
the data comparison operation processor, being configured to perform operations comprising: (i) sending in parallel the respective data items, consisting of the n data items from the 1 row and the m data items from the 1 column, to the data lines wired in net-like manner from the 2 sets of data memories of the 1 row and the 1 column, and (ii) causing then x m computing units to read the data items sent from the 1 row and the 1 column exhaustively and combinatorially, to perform parallel comparison operations on n and m the data items exhaustively and combinatorially, and to output results of the comparison operations (Shi page 4 algorithm 3 and right col to page 5 left col above section V “Parallel load the data elements of two different sorted-set from memory modules to two data vectors”; Send the these two vectors of data element to full comparison unit to find the common values, and update the index according the last data in vector”; “Write back the common data to the memory modules”; “the parallel intersection computation is composed with data load, parallel full comparison and data write back”; “The output of every comparator is a Boolean value, 1 is two data elements equal and 0 is unequal”).

Regarding claim 5, Shi teaches all the limitations of claim 1 as stated above. Further, Shi teaches wherein the 2 sets of data memories of 1 row and 1 column are configured to store (L x n) and (L x m) data items in the 1 row and the 1 column, respectively, wherein L is an integer, and then x m computing units are configured to successively repeat 1 batch of n x m exhaustive and combinational operations to execute (L x n) x (L x m) exhaustive and combinatorial operations (Shi Figs. 2 and 7 and algorithm 3; page 3 right col first full paragraph “The test data we adopted is T40I10D100K (15MB), which has an average of 40 elements in a transaction over 100,000 entries”; page 6 section VI first paragraph “The experiment board … use the DDR3 SDRAM DIMM to store the test data … The address generator loads the two sets data from DDR3 SDRAM to two BRAM Groups in the Ping-Pong operation”, therefore, the registers storing vectorA and vectorB  would repeatedly store L (n x m) data elements for the CPs to operate on).

Regarding claim 7, Shi teaches all the limitations of claim 1 as stated above. Further, Shi teaches wherein the data comparison operation processor is implemented in a FPGA (Field Programmable Gate Array) (Shi page 1 right col second paragraph “The structure is implemented in FPGA and the implementation results show that the structure required only the basic comparators to achieve full comparing of two sets of data in one cycle”; page 4 left column last paragraph “we can leverage the dedicated hardware provided by FPGA to implement this strategy”).

Regarding claim 9, Shi teaches all the limitations of claim 1 as stated above. Further, Shi teaches a device, including the data comparison operation processor of Claim 1 (Shi Fig. 7 device – FPGA acceleration system).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Kumar (NPL – “Comparative Study of 4-Bit ALU using CMOS and BiCMOS for 200nm Technology”).
Regarding claim 2, Shi teaches all the limitations of claim 1 as stated above. Further, Shi teaches wherein the data lines wired in net-like manner are multi-bit data lines (Shi page 4 “the data sources of this matrix are VectorA and VectorB that is consist of N 32bit register respectively. In our full comparison matrix, one input port of the comparators in each row is one data elements Ai in VectorA, and the another input port is the B0 to Bn in VectorB”).
Shi does not explicitly teach and each of the n x m computing units is ALU (Arithmetic and Logic Unit) for executing matrix comparison operations in parallel.
However, on the same field of endeavor, Kumar discloses that ALUs has the capability of performing a number of different arithmetic and logic operations such as addition, subtraction, bit-shifts and magnitude comparison (Kumar abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Shi using Kumar and use an ALU for executing the matrix comparison operations in parallel by replacing each CP shown in Fig. 2 of Shi with an ALU. As discussed, both of comparator of Shi and ALU of Kumar are capable of performing comparison operations. Therefore, the substitution of one known element, i.e. the comparator of Shi for another, i.e. the ALU as disclosed by Kumar yields predictable results to one of ordinary skill in the art. The predictable result is an ALU for performing comparison operations.
Therefore, the combination of Shi as modified in view of Kumar teaches and each of the n x m computing units is ALU (Arithmetic and Logic Unit) for executing matrix comparison operations in parallel.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Vududha et al. (NPL – “CNFET based Ternary Magnitude Comparator”), hereinafter Vududha.
Regarding claim 2, Shi teaches all the limitations of claim 1 as stated above.
Shi does not explicitly teach wherein the data lines wired in net-like manner are 1-bit data lines, and each of the n x m computing units is a 1-bit comparison computing unit for executing matrix comparison operations in parallel.
However, on the same field of endeavor, Vududha discloses a 1-bit comparator design comprising of two 1-bit data lines for receiving the input bit pairs A and B to be compared respectively and a 1-bit comparison unit for performing the comparison operation (Vududha Fig. 4 and page 4 section III.C).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Shi using Vududha configure the data lines of Shi as 1-bit data lines and use the 1-bit comparator of Vududha by taking one-bit of the data elements Ai and Bi at a time and performing bit comparison operations. Performing the comparison operations using single-bit comparison and multi-bit comparisons would not modify the result of the comparison operations.
The motivation to do so is to achieve power reduction (Vududha abstract and section IV.B)
Therefore, the combination of Shi as modified in view of Vududha teaches wherein the data lines wired in net-like manner are 1-bit data lines, and each of the n x m computing units is a 1-bit comparison computing unit for executing matrix comparison operations in parallel.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Brooks (US Patent No. 3,862,406).
Regarding claim 6, Shi teaches all the limitations of claim 1 as stated above. Further, Shi teaches wherein the data comparison operation processor performs matrix transformation of the data items […], and stores them in the 2 sets of data memories of 1 row and 1 column when externally reading and storing the n and m data items (Shi algorithm 3 and shown in Fig. 2, loading the data items includes transforming the data items into two vectors vectorA and vectorB). 
Shi does not explicitly teach further comprising two matrix transformation circuits comprising a plurality of switches, wherein the data comparison operation processor performs matrix transformation of the data items using the matrix transformation circuits, and stores them in the 2 sets of data memories of 1 row and 1 column when externally reading and storing the n and m data items.
However, on the same field of endeavor, Brooks discloses a transformation circuit comprising a plurality of switches, and performing data reordering using the transformation circuit (Brooks Fig. 1 and col 3 lines 53-70).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Shi using Brooks and configure the device of Shi two transformation circuits each having a plurality of switches such as the transformation circuit of Brooks and use the transformation circuits to reorder the data elements Ai and Bi in vectorA and vectorB to a normal or a reverse order of bits when reading the data elements and storing them in the registers. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a matrix comparison device performing matrix comparison operations on data elements in a reverse or normal order of bits. Additionally, performing a similarity of equality comparison in either order of bits would yield the same result. See MPEP 2141.III(A).
Therefore, the combination of Shi as modified in view of Brooks teaches further comprising two matrix transformation circuits comprising a plurality of switches, wherein the data comparison operation processor performs matrix transformation of the data items using the matrix transformation circuits, and stores them in the 2 sets of data memories of 1 row and 1 column when externally reading and storing the n and m data items.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Inoue (US-PGPUB 2012/0324204 A1).
Regarding claim 2, Shi teaches all the limitations of claim 1 as stated above.
Shi does not explicitly teach comprising 3 sets of data memories consisting of 1 row, 1 column, and additional 1 page, the 3 sets of data memories capable of storing n, m, o data items, and n + m + o data items in total; and n x m x o computing units at cross points of data lines wired in net-like manner from the 3 sets of data memories.
However, on the same field of endeavor, Inoue discloses a comparison circuit for detecting for detecting identical or similar arrays in a three-dimensional space as an extension to two-dimensional information (Inoue paragraphs [0290 and 0345-0350]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to combine the teaching of Shi and Inoue and extend the two-dimensional matrix comparator of Shi into a three-dimensional matrix comparator by including an additional memory and comparators in a third dimension and connecting the comparators in a way that the three-dimensional matrix comparison is performed in parallel.
The motivation to do so is because by using three-dimensional comparison operations, for example, not only identical information, but also approximate and similar information may be detected in reference to image detections (Inoue paragraph [0350]).
Therefore, the combination of Shi as modified in view of Inoue teaches comprising 3 sets of data memories consisting of 1 row, 1 column, and additional 1 page, the 3 sets of data memories capable of storing n, m, o data items, and n + m + o data items in total; and n x m x o computing units at cross points of data lines wired in net-like manner from the 3 sets of data memories.
Response to Arguments
In view of amendments made, the objection to the specification discussed in the non-final action submitted 03/11/2022 has been withdrawn. However, the amendments to the specification raise new objections as discussed above.
In view of amendments made, the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections discussed in the non-final action submitted 03/11/2022 has been withdrawn. However, the amendments made raises 35 U.S.C. 112(b) rejections as discussed above.
Applicant's arguments filed 07/08/2022, see remarks pages 2-3 with respect to drawing objection under 37 CFR 1.83(a) have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to the drawing objection under 37 CFR 1.83(a), applicant cites MPEP 608.02(d) and paragraph 6.22.01. However, examiner is objecting to the drawing under paragraph 6.36 of MPEP 608.02(d) and not under paragraph 6.22.01.
Applicant's arguments filed 07/08/2022, see remarks pages 8-10 with respect to the prior art rejection of claims 1-3 and 5-9 have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to the 35 U.S.C. 102(a)(1) rejection of claim 1, applicant argued that “the architecture of Shi' s comparison matrix appears to be similar to the claimed processor according to Fig. 2 on page 662 of the Shi reference. However, in marked contrast to the claimed processor architecture, Shi's architecture comprises two vectors of registers, not data memories. As is well known to those skilled in the art, a processor register is generally a quickly accessible location available to a computer's processor. Registers usually consist of a small amount of fast storage. Registers are typically addressed by mechanisms other than main memories”.
Examiner respectfully disagrees that the vector of registers are not data memories. However, examiner agrees that registers are storage devices as characterized by applicant. Therefore, registers are considered as data memories since they are able to store data and applicant has not claimed any specific type of data memory.
In response to applicant’s argument with respect to the prior art rejection of claims 2-3 and 5-9, applicant relied on claim 1 and is not persuasive for the same reason discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182